     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                        FRESNO DIVISION

12
                                                    )       Case No.: 1:19-cv-00492-EPG
13   FERNANDO GONZALEZ,                             )
                                                    )
14                   Plaintiff,                     )       JOINT STIPULATION AND ORDER FOR
                                                    )       EXTENSION OF TIME TO RESPOND TO
15        vs.                                       )       PLAINTIFF’S OPENING BRIEF
     ANDREW SAUL,                                   )
16   Commissioner of Social Security,               )       (ECF No. 16)
                                                    )
17                                                  )
                     Defendant.                     )
18                                                  )
19
20
21           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,

22   that the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended

23   from January 23, 2020 to March 6, 2020. This is Defendant’s first request for extension.
24   Good cause exists to grant Defendant’s request for extension. Counsel for Defendant (Counsel)

25   was out on intermittent family medical leave to take care of her elderly mother, who had three
26   surgeries since June 2019, with a major surgery in September. Counsel is her mother’s primary

27   caregiver.
28
     JS for Extension of Time and Order                                    Case No 1:19-cv-00492-EPG

                                                        1
 1           In addition, Counsel also has over 100+ active social security matters, which require two
 2   more dispositive motions until mid-February, and two pending Ninth Circuit matters which
 3   require multiple levels of review due in mid-January.
 4           Counsel has been having ongoing health issues and was out of the office on intermittent
 5   sick leave. Counsel was also out on intermittent leave from December 20, 2019 to January 10,
 6   2019, as she has to move residences and subsequently severely sprained her wrist and may need
 7   to take more time off due to her hand injury. Due to unanticipated leave and heavy caseload,
 8   Counsel needs additional time to adequately review the transcript and properly respond to
 9   Plaintiff’s Motion for Summary Judgment.
10           The parties further stipulate that the Court’s Scheduling Order shall be modified
11   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
12   proceedings. Counsel apologizes for the belated request, but made her request as soon as
13   reasonably practicable, as Counsel has been out of the office.
14                                                Respectfully submitted,
15
     Dated: January 23, 2020                      /s/ Jonathan Pena
16
                                                  (*as authorized by email on January 23, 2020
17                                                JONATHAN PENA
                                                  Attorney for Plaintiff
18
     Dated: January 23, 2020                      MCGREGOR W. SCOTT
19
                                                  United States Attorney
20                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
21                                                Social Security Administration
22
23                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
24                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
25
26
27
28
     JS for Extension of Time and Order                                  Case No 1:19-cv-00492-EPG

                                                      2
                                                  ORDER
 1
 2           Pursuant to the stipulation of the parties (ECF No. 16) and finding good cause exists, IT
 3
     IS ORDERED that Defendant is granted an extension of time from January 23, 2020, to March
 4
     6, 2020, to respond to Plaintiff’s Motion for Summary Judgment. All subsequent deadlines are
 5
     extended accordingly.
 6
 7   IT IS SO ORDERED.
 8
 9       Dated:     January 24, 2020                           /s/
                                                          UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JS for Extension of Time and Order                                  Case No 1:19-cv-00492-EPG

                                                      3
